PER CURIAM.
While we agree with appellee’s argument upon the first two issues, we agree with appellants’ third argument and hold it was error to disallow an amended complaint. See Dryden Waterproofing, Inc. v. Bogard, 488 So.2d 672, 673 (Fla. 4th DCA 1986); Sarasota Commercial Refrigeration & Air Conditioning, Inc. v. Schooley, 381 So.2d 1141, 1144 (Fla. 2d DCA 1980). Accordingly, we reverse the partial final judgment and remand with direction to allow the filing of an amended complaint.
GLICKSTEIN, STONE, JJ., and WALDEN, JAMES H., (Retired), Associate Judge, concur.